DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 9, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, claims cannot be allowable at this time, because, they are depending on claim 1 which is rejected under 112(b).
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Claims are considered to read over the prior arts of record, because, the prior art of record Garret does not disclose or suggest the claimed combination of features including: wherein the insertion hole is a through hole allowing the insertion protrusion to pass therethrough, and the contact protrusion extends from the second duct plate to be tilted toward one side of a thickness direction of the second duct plate, and the contact protrusion extends from the second duct plate to be tilted circumferentially inward of the frame member toward one side of a thickness direction of the second duct plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 11 and including depending claims 3, 6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 2 recite “the contact protrusion has a surface having a normal line that intersects a thickness direction of the contact protrusion”. It is not clear how a normal line of the contact protrusion can intersect a thickness direction of itself, therefore it is indefinite. For the purpose of examination, it is interpreted there are two contact protrusions on both sides of the insertion protrusion.
Claims 1 and 2 recite “the contact protrusion has a surface having a normal line that intersects a thickness direction of the contact protrusion”. It is not clear a normal line is perpendicular to which surface of the contact protrusion, further, it is not clear how a line can intersect a direction, therefore, the bolded phrase makes the 
Claims 1 and 2 recite “the frame member includes a stopper plane wall having a normal line extending along a thickness direction of the frame member”. It is not clear a normal line is perpendicular to which surface of the stopper plane wall, therefore, the bolded phrase makes the claimed limitations indefinite.
Claim 4 recites “the insertion hole is a hole having a dead end in a middle of the frame member in the thickness direction of the frame member”. It is not clear what dead end is. The specification does not clearly define where dead end is disposed with respect to the insertion hole, therefore, the bolded phrase makes the claimed limitations indefinite. According to paragraph [53] and figure 8 of the application, insertion hole 38 is a hole for insertion protrusion 14 pass through the hole, but it is not defined dead end refers to which section of the hole.
Claim 5 recites “the inner wall of the insertion hole” in line 3. There is insufficient antecedent basis for the limitation in the claim. The bolded limitation has not been recited in claim 1.
Claim 7 recites “a stopper wall”. It is unclear if the bolded limitation refers back to the previously claimed limitation a stopper plane wall in claim 1. Not only does the phrase in claim 7 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 11 recites the limitation “the flange portion” in line 3; there is insufficient antecedent basis for the limitation in the claim. The bolded limitation has not been recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garret (20130192803 A1).

Claim 1: Garret discloses a heat exchanger (i.e., 1) that performs heat exchange between a first fluid (i.e., first fluid is air; see paragraph [43]) and a second fluid (i.e., second fluid is water; see paragraph [43]), the heat exchanger comprising: 
a first duct plate (i.e., wall 15 used as a first duct plate); 
a second duct plate (i.e., wall 16 used as a second duct plate) that is disposed to face the first duct plate (i.e., see FIG.5), the second duct plate (i.e., 16) defining, together with the first duct plate (i.e., 15), a first flow path (i.e., to clarify, wall 15 and wall 16 and their vanes together forming a first flow path; paragraphs [56], [57]: inlet and outlet pipes are connected to the vanes of 15 & 16) for the first fluid to flow therethrough 
a plurality of flow path members (i.e., tubes 2 used as flow path members to guide the air flow; see paragraph [51]) that are stacked within the first flow path (i.e., 15/16) in a direction along which the first duct plate (i.e., 15) and the second duct plate (i.e., 16) face each other, each of the plurality of flow path members (i.e., 2) defining a second flow path (i.e., to clarify, tubes 2 forming a second flow path) for the second fluid to flow therethrough (i.e., limitation “for the second fluid to flow therethrough”; is Functional language intended use); 
a frame member (i.e., flange 5 used as frame member) that is disposed at an opening (i.e., see FIG.3 shows open end of 15/16 where flange 5 disposed) of the first flow path (i.e., 15/16) defined by the first duct plate (i.e., 15) and the second duct plate (i.e., 16); 
an insertion protrusion (i.e., lug 24 used as insertion protrusion; see FIG.4) that protrudes toward the frame member (i.e., 5) from at least one of the first duct plate (i.e., 15) and the second duct plate (i.e., 16) and is inserted into an insertion hole (i.e., opening 23 used as insertion hole; paragraph [74]: openings 23 for receiving lugs 24) defined in the frame member (i.e., 5); and 
a contact protrusion (i.e., annotated by examiner in FIG.5) that protrudes toward the frame member (i.e., 5) from the at least one of the first duct plate (i.e., 15) and the second duct plate, the contact protrusion (i.e., annotated by examiner in FIG.5; to clarify, contact portions on both sides of the insertion protrusion 24 inserted into the 
the contact protrusion (i.e., annotated by examiner in FIG.5) has a surface having a normal line (i.e., surface having a normal line is inherent) that intersects a thickness direction (i.e., thickness is inherent to both contact protrusions on both sides of 24) of the contact protrusion (i.e., annotated by examiner in FIG.5), 
the frame member (i.e., 5) includes a stopper plane wall (i.e., annotated by examiner in FIG.12; to clarify, stopper plane wall is one of the wall of 5 at the lower section) having a normal line extending along a thickness direction (i.e., normal line and thickness direction are inherent to the frame member) of the frame member (i.e., 5), and 
the surface of the contact protrusion (i.e., annotated by examiner in FIG.5) is in contact with the stopper plane wall (i.e., annotated by examiner in FIG.12; to clarify, the contact protrusions on both sides of insertion protrusion 24, are in contact with the stopper wall when 24 is inserted into the opening 23) when the contact protrusion (i.e., annotated by examiner in FIG.5) is fixed to the frame member (i.e., 5).









[AltContent: arrow][AltContent: arrow][AltContent: textbox (Contact protrusion)][AltContent: textbox (Contact protrusion)]
    PNG
    media_image1.png
    888
    786
    media_image1.png
    Greyscale





[AltContent: textbox (Stopper plane wall)][AltContent: arrow]
    PNG
    media_image2.png
    904
    708
    media_image2.png
    Greyscale


Claim 2: Garret discloses a heat exchanger (i.e., 1) that performs heat exchange between a first fluid (i.e., first fluid is air; see paragraph [43]) and a second fluid (i.e., second fluid is water; see paragraph [43]), the heat exchanger comprising: 
a first duct plate (i.e., wall 15 used as a first duct plate); 
a second duct plate (i.e., wall 16 used as a second duct plate) that is disposed to face the first duct plate (i.e., see FIG.5), the second duct plate (i.e., 16) defining, together with the first duct plate (i.e., 15), a first flow path (i.e., to clarify, wall 15 and wall 16 and their vanes together forming a first flow path; paragraphs [56], [57]: inlet and outlet pipes are connected to the vanes of 15 & 16) for the first fluid to flow therethrough (i.e., limitation “for the first fluid to flow therethrough”; is Functional language intended use); 
a plurality of flow path members (i.e., tubes 2 used as flow path members to guide the air flow; see paragraph [51]) that are stacked within the first flow path (i.e., 15/16) in a direction along which the first duct plate (i.e., 15) and the second duct plate (i.e., 16) face each other (i.e., see FIG.5), each of the plurality of flow path members (i.e., 2) defining a second flow path (i.e., to clarify, tubes 2 together forming a second flow path) for the second fluid to flow therethrough (i.e., limitation “for the second fluid to flow therethrough”; is Functional language intended use); 
a frame member (i.e., flange 5 used as frame member) that is disposed at an opening (i.e., see FIG.3 shows open end of 15/16 where flange 5 disposed) of the first flow path (i.e., 15/16) defined by the first duct plate (i.e., 15) and the second duct plate (i.e., 16); 

an insertion protrusion (i.e., lug 24 used as insertion protrusion; see FIG.4) that protrudes toward the frame member (i.e., 5) from the second duct plate (i.e., 16) and is inserted into an insertion hole (i.e., opening 23 used as insertion hole; paragraph [74]: openings 23 for receiving lugs 24) defined in the frame member (i.e., 5); and
a contact protrusion (i.e., annotated by examiner in FIG.5) that protrudes toward the frame member (i.e., 5) from the second duct plate (i.e., 16; to clarify, contact protrusions are disposed on both sides of the heat exchanger) and is fixed to, and in contact with, the frame member (i.e., 5), wherein 
the contact protrusion (i.e., annotated by examiner in FIG.5) has a surface having a normal line (i.e., surface having a normal line is inherent) that intersects a thickness direction (i.e., thickness is inherent to both contact protrusions on both sides of 24) of the contact protrusion (i.e., annotated by examiner in FIG.5), 
the frame member (i.e., 5) includes a stopper plane wall (i.e., annotated by examiner in FIG.12; to clarify, stopper plane wall is one of the wall of 5 at the lower section) having a normal line extending along a thickness direction (i.e., normal line and thickness direction are inherent to the frame member) of the frame member (i.e., 5), and 


    PNG
    media_image3.png
    860
    690
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    914
    710
    media_image4.png
    Greyscale


Claim 4: Garret discloses the apparatus as claimed in claim 1, wherein
the insertion hole (i.e., 23) is a hole having a dead end (i.e., dead end is at the end of opening 23 where lug 24 dispose after being inserted into 23) in a middle (i.e., 23 located in the middle of the width of 5; see FIG.5) of the frame member (i.e., 5) in the thickness direction (i.e., thickness direction is inherent) of the frame member (i.e., 5).  

Claim 7: Garret discloses the apparatus as claimed in claim 1, wherein the contact protrusion (i.e., annotated by examiner in FIG.5) is in contact with a stopper wall (i.e., annotated by examiner in FIG.12; to clarify, the contact protrusions on both sides of insertion protrusion 24, are in contact with the stopper wall when 24 is inserted into the opening 23) around the insertion hole (i.e., 23) in the frame member (i.e., 5).  

Claim 8: Garret discloses the apparatus as claimed in claim 1, wherein the contact protrusion (i.e., annotated by examiner in FIG.5) is two contact protrusions (i.e., annotated by examiner in FIG.5; to clarify, the contact protrusions on both sides of insertion protrusion 24) disposed on both sides of the insertion protrusion (i.e., 24).  

Claim 11: Garret discloses the apparatus as claimed in claim 1, wherein the first duct plate (i.e., 15), the second duct plate (i.e., 16), the plurality of flow path members (i.e., 2), the frame member (i.e., 5), the flange portion (i.e., 17/18), the insertion protrusion (i.e., 24), and the contact protrusion (i.e., annotated by examiner in FIG.5) are fixed by brazing (i.e., paragraphs [43], [58], [64]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garret (20130192803 A1).

Claim 5: Garret discloses the apparatus as claimed in claim 1, wherein 
the insertion protrusion (i.e., 24) has a polygonal shape (to clarify, polygonal shape has at least three straight sides and angles which 24 has this description), 24Attorney Docket No. 4041 J-003625-US-GO
the inner wall (i.e., inner wall is inherent) of the insertion hole (i.e., 23), and a corner (i.e., corner is inherent) of the insertion protrusion (i.e., 24) and the inner wall of the insertion hole (i.e., 23) are fixedly connected to each other (i.e., paragraph [75]: 24 

Garret is silent concerning the inner wall of the insertion hole is curved.
However, Garret discloses lugs 24 are inserted inside the inner walls of the openings 23 in such a way to ensure sealing and to avoid air escaping (i.e., paragraph 75]), except, the shape of the inner wall of the insertion hole to be curved. The configuration/shape of the claimed the inner wall of the insertion hole is curved is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed inner wall of the insertion hole is significant in order to ensure sealing and to avoid air escaping (paragraph [75]) (Change of Shape: MPEP 2144.04).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garret (20130192803 A1), in view of Hirabayashi (20100026125 A1).

Claim 6: Garret disclose the insertion protrusion (i.e., 24) is inserted into the insertion hole (i.e., 23) as claimed in claim 1, but Garret fails to disclose the insertion protrusion is split and caulked.
	However, split-and-caulking is an extremely known method of inserting parts, as an evidence provided by Hirabayashi. Hirabayashi teaches a fixing method of split-and-caulking (i.e., paragraph [75]) for the purpose of obtaining the required fixing strength 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Garret to include a known method of split and caulked as taught by Hirabayashi in order to obtain the required fixing strength easily, is advantageous from a viewpoint of productivity and the fixing can be done with the reduced cost.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to a heat exchanger:
Mashiko (20070256821).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763